[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               August 8, 2006
                              No. 05-15682                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                 D. C. Docket No. 04-00261-CR-T-27-MAP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

SILVARIO HEREA-MARTINEZ,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (August 8, 2006)

Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

     Appellant Silvario Herea-Martinez appeals the 135-month sentence imposed
after being convicted of possession with intent to distribute cocaine on a vessel

subject to United States jurisdiction, 46 App. U.S.C. § 1903(a), and conspiracy to

possess with intent to distribute cocaine on a vessel subject to United States

jurisdiction, 46 App. U.S.C. § 1903(a), (g), and (j). On appeal, Herea-Martinez

argues that the district court erred in denying his request for a mitigating-role

reduction. He argues that United States v. DeVaron, 175 F.3d 930 (11th Cir. 1999)

(en banc), should be overturned with regard to drug couriers.

      “[A] district court’s determination of a defendant’s role in the offense is a

question of fact to be viewed under the clearly erroneous standard.” DeVaron, 175

F.3d at 938.

      Herea-Martinez asks this panel to revisit and overturn DeVaron; this we

cannot do. This panel does not have the authority to overturn the decision of a

prior panel, much less a prior en banc decision of this Court. See Cargill v.

Turpin, 120 F.3d 1366, 1386 (11th Cir. 1997). Accordingly, we conclude that the

district court did not clearly err, and we affirm Herea-Martinez’s sentence.

      AFFIRMED.




                                           2